PER CURIAM
 Claimant seeks review of an order of the Workers’ Compensation Board denying him a penalty and attorney fees for SAIF’s alleged unreasonable denial of his claim for “future” medical benefits. Even if the denial was unreasonable, there is no amount due against which a penalty could be assessed. However, we remand the case to the Board for an award of attorney fees under ORS 656.386(1) for SAIF’s withdrawal of its denial after claimant’s request for hearing had been filed but before the hearing was held. Jones v. OSCI, 108 Or App 230, 814 P2d 558 (1991); Or Laws 1991, ch 312, §1.
Reversed and remanded for reconsideration of attorney fees; otherwise affirmed.